IN THE COURT OF APPEALS OF IOWA

                                    No. 20-1003
                              Filed January 21, 2021


IN THE INTEREST OF R.T.,
Minor Child,

D.T., Guardian,
       Petitioner-Appellee,

R.N., Mother,
       Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Charles D.

Fagan, District Associate Judge.



       A mother appeals the termination of her parental rights under Iowa Code

chapter 600A (2018). AFFIRMED.




       Patricia Scheinost, Council Bluffs, for appellant mother.

       Norman L. Springer Jr. of McGinn, Springer & Noethe, P.L.C., for appellee

guardian.

       Marti D. Nerenstone, Council Bluffs, attorney and guardian ad litem for

minor child.



       Considered by Mullins, P.J., and May and Schumacher, JJ.
                                           2


MULLINS, Presiding Judge.

       A mother appeals the termination of her parental rights to her child under

Iowa Code section 600A.8(3)(b) (2018). She challenges the sufficiency of the

evidence supporting the statutory ground for termination and claims termination is

contrary to the child’s best interests.

I.     Background Facts and Proceedings

       We make the following factual findings upon the evidence we find credible.

The child was born in March 2014. In December 2015, the mother contacted the

child’s maternal grandmother and her husband and requested they pick the child

up.   According to the grandmother’s testimony, the mother “needed to get

treatment, she was all over the place. She swore it would only be six months to a

year.” According to the mother, she “just badly needed help.” The mother agreed

in her testimony she was suffering from substance-abuse issues.                 The

grandmother and her husband pursued the establishment of a guardianship, to

which the mother consented and the court approved. The child has remained in

their care since. The mother did not attempt to contact the child for more than six

months after she was taken in by her guardians. In the six months after that, the

mother would variously call, and the guardians would try to set up visits. When

she would visit the child, the mother displayed erratic behavior, which resulted in

the guardians requiring the mother to take a drug test before visiting the child. The

mother visited the child “[o]nly a couple times” the first year.

       In the second year, the mother would sometimes just show up at the

guardians’ home, and she continued to display erratic behavior. The mother has

never consistently tried to maintain contact with the child. After three years of the
                                         3


mother displaying inconsistent interest in contact with the child, the guardians

essentially gave up on the mother.        Thereafter, the guardians agreed they

sometimes denied the mother contact, were not proactive in initiating it due to her

behavior, and ignored the mother’s phone calls on occasion.           The maternal

grandmother ultimately filed a petition to terminate the mother’s parental rights

under Iowa Code chapter 600A. In the two years leading up to the July 2020

termination hearing, the mother only requested to see or talk to the child “not even

a handful of times.” The mother has provided little or no financial assistance to the

guardians, despite a court order for child support. On the last occasion the mother

attempted contact with the child in May 2020, she showed up at the guardians’

residence, pounded on the doors and windows, screamed, and caused property

damage.    Law enforcement was notified, and the mother was charged with

attempted burglary in the third degree and fourth-degree criminal mischief.1 A no-

contact order was entered prohibiting the mother from contacting the guardians.

The mother was ultimately arrested in July. Both charges were pending at the time

of the termination hearing.

       Following the termination hearing, the court terminated the mother’s

parental rights under Iowa Code section 600A.8(3)(b). The court concluded the

restrictions the guardians placed on contact were fair and reasonable given the



1 The mother has had various other run-ins with the law since placing the child with
the guardians. She was arrested on charges of possession of marijuana and
methamphetamine in mid-2016. She was ultimately placed on probation in relation
to those charges. In mid-2017, she was arrested for operating a vehicle without
the owner’s consent and was again placed on probation. She was ultimately
placed in a residential correctional facility, after which she absconded and was
charged with voluntary absence from custody in June 2019.
                                           4


evidence of the mother’s continued criminal behavior and drug abuse, the mother

abandoned the child, and termination is in the child’s best interests. The mother

appeals.2

II.    Standard of Review

       Appellate review of termination proceedings under chapter 600A is de novo.

In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020). We give weight to the district

court’s factual findings, especially when considering credibility of witnesses, but

we are not bound by them. In re R.K.B., 572 N.W.2d 600, 601 (Iowa Ct. App.

1998). Our primary consideration is the best interests of the child. Iowa Code

§ 600A.1(1); Iowa R. App. P. 6.904(3)(o); In re C.A.V., 787 N.W.2d 96, 99 (Iowa

Ct. App. 2010).

III.   Analysis

       “Termination proceedings under Iowa Code chapter 600A are a two-step

process.” In re Q.G., 911 N.W.2d 761, 770 (Iowa 2018); see Iowa Code §§ 600A.1,

.8. “In the first step, the petitioner seeking termination must first show by clear and

convincing evidence a threshold event has occurred that opens the door for

potential termination of parental rights.” Id. “Once that threshold showing has

been made, the petitioner must next show, by clear and convincing evidence,

termination of parental rights is in the best interest of the child.” Id.

       A.     Threshold Determination

       The district court terminated the mother’s parental rights for abandonment.

Section 600A.2(19) defines abandonment of a minor child as “reject[ing] the duties


2 The parental rights of any putative father were also terminated.          No father
appeals.
                                          5


imposed by the parent-child relationship . . . , which may be evinced by the person,

while being able to do so, making no provision or making only a marginal effort to

provide for the support of the child or to communicate with the child.” Section

600A.8(3)(b), which concerns children who are six months of age or older at the

time of the termination hearing, provides the following:

       [A] parent is deemed to have abandoned the child unless the parent
       maintains substantial and continuous or repeated contact with the
       child as demonstrated by contribution toward support of the child of
       a reasonable amount, according to the parent’s means, and as
       demonstrated by any of the following:
              (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
              (2) Regular communications with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.
              (3) Openly living with the child for a period of six months within
       the one-year period immediately preceding the termination of
       parental rights hearing and during that period openly holding himself
       or herself out to be the parent of the child.

(Emphasis added.)

       The statute expressly requires the establishment of two elements by clear

and convincing evidence: (1) the parent has failed to maintain “substantial and

continuous or repeated contact with the child as demonstrated by contribution

toward support of the child of a reasonable amount, according to the parent’s

means” and (2) the parent has failed to maintain sufficient contact with the child

under one of the three alternatives listed in section 600A.8(3)(b)(1)–(3). See Iowa

Code § 600A.8(3)(b); see also In re S.A., No. 17-0859, 2018 WL 1182889, at *2

(Iowa Ct. App. Mar. 7, 2018) (noting “the threshold element of ‘substantial and
                                         6

continuous or repeated contact’ is economic contributions” (quoting In re K.W., No.

14-2115, 2015 WL 6508910, at *3 (Iowa Ct. App. Oct. 28, 2015))).

       Upon the evidence we find credible, we find clear and convincing evidence

supports the economic-contributions element.        The grandmother testified the

guardians received nothing from the mother. While the mother asserted she paid

support while she was placed in the residential correctional facility, the record

indicates that was a result of a wage assignment. The mother testified to her

various employment endeavors while in the community, but she provided no

support. She has failed to contribute a reasonable amount of support according

to her means.

       The second element turns on the credibility of testimony. The grandmother

testified the mother had rare and sporadic contact with the child the first three

years, and in the two years leading up to the July 2020 termination hearing, the

mother only requested to see or talk to the child “not even a handful of times.” The

mother claimed she attempted to see or otherwise contact the child on a monthly

basis but indicated her efforts were thwarted by the guardians. But we agree with

the juvenile court that, given the mother’s track record, the guardians’ restrictions

were not unreasonable. Cf. In re G.A., 826 N.W.2d 125, 129 (Iowa Ct. App. 2012).

And even if they were, in order to avert termination, in the face of prevention of

visiting the child, the mother was required to maintain “[r]egular communication

with the child or the person having the care or custody of the child.” Iowa Code

§ 600A.8(3)(b)(2).   We agree with the district court’s implicit rejection of the

mother’s testimony as not credible and acceptance of the grandmother’s testimony

as credible. The grandmother’s testimony disclosed the mother’s contact with the
                                         7


child was rare and sporadic, and we find this to be clear and convincing evidence

that the mother failed to maintain regular communication. We find the evidence

sufficient to support termination of the mother’s rights under Iowa Code section

600A.8(3)(b)(2).

       B.     Best Interests

       As noted, a termination petitioner must show by clear and convincing

evidence termination is in the best interests of the child. Q.G., 911 N.W.2d at 770.

               Iowa Code section 600A.1 provides a lengthy description
       regarding application of the concept of “best interest of the child” in
       termination proceedings. The provision states the best interest of
       the child “shall be the paramount consideration” in interpreting the
       chapter. [Iowa Code] § 600A.1[(2)]. Yet, the section further provides
       the interests of the parents of the child “shall be given due
       consideration.” Id.
               The best interest of the child requires each parent
       “affirmatively assume the duties encompassed by the role of being a
       parent.” Id. Among other things, the court is directed to consider
       “the fulfillment of financial obligations, demonstration of continued
       interest in the child, demonstration of a genuine effort to maintain
       communication with the child, and demonstration of the
       establishment and maintenance of a place of importance in the
       child’s life.” Id.
               In addition to applying the language of Iowa Code section
       600A.1, we have also borrowed from Iowa Code section 232.116(2)
       and (3) to flesh out the best-interest-of-the-child test. In re A.H.B.,
       791 N.W.2d 687, 690–91 (Iowa 2010). We consider the child’s
       “physical, mental, and emotional condition and needs” and the
       “closeness of the parent-child relationship.” Iowa Code
       § 232.116(2)–(3).

Id. at 771.

       The evidence is clear the mother has not “affirmatively assume[d] the duties

encompassed by the role of being a parent.” Iowa Code § 600A.1(2). She has

been largely absent from the child’s life for several years. She has provided little

if any financial support, failed to demonstrate a continued interest in or genuine
                                         8


effort to maintain communication with the child, and she does not hold a place of

importance in the child’s life. See id. In determining whether termination is in the

best interests of a child under chapter 232, we “give primary consideration to the

child’s safety, to the best placement for furthering the long-term nurturing and

growth of the child, and to the physical, mental, and emotional condition and needs

of the child.” Iowa Code § 232.116(2). The defining elements of a child’s best

interests are the child’s safety and need for a permanent home. In re H.S., 805

N.W.2d 737, 748 (Iowa 2011).

       Upon our de novo review of the record, we agree with the juvenile court that

termination is in the child’s best interests. The child has been outside of the

mother’s care for roughly five years. During those five years, the mother has

shirked the duties encompassed by the role of being a parent.

IV.    Conclusion

       We find sufficient evidence supports terminating the mother’s parental

rights for abandonment and termination is in the child’s best interest. We affirm

the termination of the mother’s parental rights.

       AFFIRMED.